 



Exhibit 10.4

 

Loan Election Agreement Between

the California Institute for Regenerative Medicine and Capricor, Inc.

 

This agreement (the “Agreement”) between the California Institute for
Regenerative Medicine (“CIRM”) and Capricor, Inc. (“Capricor”) is entered into
and is effective as of June 20, 2016, and sets forth the terms pursuant to which
Capricor and CIRM agree to negotiate a loan agreement should Capricor elect to
treat its award (CLIN2-08334) (the “Award”) as a loan pursuant to CIRM’s loan
election policy (Clinical Grants Administration Policy, art. IV (c)) (the “Loan
Policy”).

 

RECITALS

 

A.           Whereas, CIRM’s Governing Board approved the Award on March 16,
2016, to provide $3,376,259 to Capricor to support Capricor’s on-going Phase
I/II clinical trial known as “HOPE-Duchenne” using allogeneic
cardiosphere-derived cells (CDCs, CAP-1002) to treat patients with Duchenne
muscular dystrophy (DMD) associated cardiomyopathy;

 

B.           Whereas, the Loan Policy authorizes an awardee, upon completion of
the CIRM-funded project, to elect to treat its award as a loan and provides that
the loan must be repaid within ten days of the election, unless the parties
negotiate different terms;

 

C.           Whereas, Capricor has proposed to extend the repayment term, should
Capricor elect to treat its Award as a loan; and

 

D.           Whereas, CIRM is willing to accept Capricor’s proposal in light of
the following factors: the trial involves a pediatric orphan indication; the
trial is already in progress; and the Award is relatively small.

 

NOW, THEREFORE, in reliance on the mutual representations, warranties and
agreements herein contained, the parties agree that if Capricor elects to treat
its Award as a loan pursuant to the Loan Policy, the following terms shall
apply:

 

1.          Term of Loan: The term of the loan shall be five (5) years from the
date of execution of the Loan Agreement (the “Loan Date”); provided that the
term of the loan will not exceed ten (10) years from the date of execution of
the Notice of Award (“Grant Date”). By way of example, if the election to
convert to a loan is not made until the seventh year following the original
Grant Date, the maximum term of the Loan will be three (3) years. The loan may
be prepaid at any time without any pre-payment penalty.

 

2.          Interest: Beginning on the Loan Date, the loan shall bear interest
on the unpaid principal balance plus the interest that was accrued prior to the
election point according to the terms set forth in the Loan Policy (the “New
Loan Balance”) at a per annum rate equal to the London Inter-Bank Offered Rate
(“LIBOR”) for a three-month deposit in U.S. dollars, as published by the Wall
Street Journal (or if the Wall Street Journal is not available, a comparable
source) on the Loan Date, plus one percent (1%). Interest shall be compounded
annually on the outstanding New Loan Balance commencing with the Loan Date and
the interest shall be payable, together with the New Loan Balance, upon the due
date of the Loan.

 

 

 

 

3.          Loan Agreement: The parties shall negotiate and execute a loan
agreement reflecting the terms of the loan, including those described above,
within 30 days of the date of Capricor’s notice to CIRM that it elects to treat
the Award as a loan pursuant to the Loan Policy. The parties shall each use
their reasonable best efforts to get the loan agreement completed within such
30-day period; provided, however, that nothing contained herein shall obligate
Capricor to execute the loan agreement if the final terms thereof are not
acceptable to Capricor in its discretion.

 

4.          Attorneys’ Fees: Capricor shall reimburse CIRM for the attorneys’
fees CIRM reasonably incurs in negotiating the loan agreement, not to exceed
$15,000.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

CAPRICOR, INC.       By:   /s/ AJ Bergmann         Title: Vice President of
Finance         Address: 8840 Wilshire Blvd. 2nd Floor     Beverly Hills, CA
90211     ______________________       CALIFORNIA INSTITUTE FOR   REGENERATIVE
MEDICINE       By:   /s/ Randy Mills         Title: CEO  

 

 2 

 

